125 S.E.2d 343 (1962)
257 N.C. 78
Thomas H. LACKEY; Ell A. Lackey; John C. Lackey and wife, Helen Lackey; Annie Louise Lackey; and Richard F. Lackey
v.
The HAMLET CITY BOARD OF EDUCATION and The Town of Hamlet.
No. 451.
Supreme Court of North Carolina.
May 2, 1962.
*346 A. A. Reaves, Hamlet, and Bynum & Bynum, Rockingham, for defendant appellant, Hamlet City Board of Education.
Jones & Jones, Rockingham, for plaintiff appellees.
*347 PARKER, Justice.
It seems clear from the stipulations and agreed facts, as well as from the complaint and answer of the Hamlet City Board of Education, that E. A. Lackey and wife, Ella M. Lackey, conveyed one lot of land to the School Trustees for the town of Hamlet, their successors and assigns, by deed dated 3 February 1903, and another lot of land to the same grantees, their successors and assigns, by deed dated 27 June 1903, although the description of the lots conveyed by the deeds is identical. We are fortified in our assumption by the fact that the resolution adopted by the Hamlet City Board of Education on 7 March 1961, which is set forth verbatim in the stipulations and agreed facts, directed the attorneys of the Hamlet Administrative School Unit "to sell those two tracts of land described in those two deeds recorded in Book SSS at pages 599 and 600, respectively, Richmond County Registry."
The stipulations and agreed facts state that E. A. Lackey and wife, Ella M. Lackey, executed and delivered a deed dated 27 June 1903 to the School Trustees for the town of Hamlet, which deed is attached to the stipulations and agreed facts and made a part thereof, but the deed so attached is the deed from E. A. Lackey and wife, Ella M. Lackey, dated 3 February 1903. According to the stipulations and agreed facts, the school building was erected on the lot of land conveyed by the deed dated 3 February 1903, and that is the lot of land that the Hamlet City Board of Education is now trying to sell. The stipulations and agreed facts do not state that they are trying to sell the lot of land conveyed by the deed dated 27 June 1903, though the resolution of the Hamlet City Board of Education states two tracts of land were to be sold. The stipulations and agreed facts state nothing as to what use, if any, has been made by the grantees of the lot of land conveyed by the deed dated 27 June 1903. A different factual situation may exist as to the use by the grantees of the lot of land conveyed by the deed date 27 June 1903 from the use by them of the lot of land conveyed by the deed dated 3 February 1903.
The judgment adjudges that plaintiffs by reason of the reverter provision in the deed dated 27 June 1903 are the owners in fee and entitled to the possession of the lot of land described in that deed, but the judgment is based upon stipulations and agreed facts in respect to the lot of land conveyed by the deed dated 3 February 1903.
Plaintiffs' complaint has no reference of any kind to the deed dated 3 February 1903. All their allegations in their complaint are in reference to the lot of land conveyed in the deed dated 27 June 1903, which they pray the court to decree that they own in fee and are entitled to the possession thereof by reason of the reverter provision contained in the deed.
The sole assignment of error of the Hamlet City Board of Education, the only appellant, is to the judgment. That raises the question whether an error of law appears on the face of the record proper. That includes here the question whether the stipulations and agreed facts are sufficient to support the judgment. Webb v. Gaskins, 255 N.C. 281, 121 S.E.2d 564; Strong's N. C. Index, Vol. 1, Appeal and Error, sec. 21, where numerous cases are cited.
We are of opinion that the material facts set forth in the stipulations and agreed facts, when considered in connection with the plaintiffs' complaint and the appellant's answer, are in such a state of confusion, inconsistency, and conflict in respect to the two deeds and the lots therein conveyed that we cannot safely and accurately decide the question attempted to be raised on this appeal. A judgment will not be supported by findings of fact or by stipulations and agreed facts which are actually antagonistic, inconsistent, or contradictory as to material matters. Davis v. Ludlum, 255 N.C. 663, 122 S.E.2d 500; 89 C.J.S. Trial §§ 635 and 636. However, courts endeavor to reconcile findings of fact and stipulations and agreed facts as *348 to material matters which appear to be contradictory, so as to uphold the judgment if possible, but this rule cannot be used to uphold findings of fact or stipulations and agreed facts as to material matters that are really inconsistent with each other. Bradham v. Robinson, 236 N.C. 589, 73 S.E.2d 555; 89 C.J.S., ibid. Therefore, it is ordered that the judgment be vacated, and the case be remanded in order that the facts in respect to the two deeds and the two lots therein conveyed may be accurately and truly presented for decision.
Judgment vacated and case remanded.